Citation Nr: 0024635	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  90-48 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 
20, 1998 for a grant of service connection for 
chorioretinitis, inactive with scarring of the left eye.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a chronic stomach 
disability.

3.  Evaluation of service connected bilateral chorioretinitis 
and conjunctivitis with scarring and defective vision, 
currently rated as 20 percent disabling.

4.  Evaluation of service connected headaches, currently 
assigned a 10 percent evaluation.

5.  Entitlement to an effective date earlier than May 12, 
1988 for a grant of service connection for headaches.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1965 to May 
1969.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from September 1990 and November 1994 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  The issues of: 
whether new and material evidence has been presented to 
reopen a claim for service connection for a chronic stomach 
disability; entitlement to an effective date earlier than 
November 20, 1998 for a grant of service connection for 
chorioretinitis, inactive with scarring of the left eye; and 
evaluation of service connected bilateral chorioretinitis and 
conjunctivitis with scarring and defective vision, currently 
rated as 20 percent disabling were the subject of a 
Memorandum Decision issued by the U. S. Court of Appeals for 
Veterans Claims (known as the United States Court of 
Veteran's Appeals prior to March 1, 1999) (hereinafter Court) 
in August 1998 and an Order issued in November 1998.  The 
decision/remand below is issued in order to comply with the 
Court's instructions.


FINDINGS OF FACT

1.  Service connection for chorioretinitis of the right eye 
was in effect from May 3, 1969.

2.  A private medical record submitted on November 8, 1973 
identified chorioretinitis in the left eye.  The document 
established the subsequent manifestation of the already 
service-connected disease process.


CONCLUSION OF LAW

The legal criteria for an effective date of November 8, 1973 
for the grant of service connection for bilateral 
chorioretinitis have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.157, 3.303, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective date earlier than November 20, 1998

Service connection for chorioretinitis in the right eye was 
granted in an August 1969 rating decision.  Service 
connection was also granted for defective vision.  The RO 
noted that service connection was not granted for the left 
eye.  At that time, the service records noted refractive 
error, esotropia and amblyopia of the left eye that was 
otherwise reported as normal.  In particular, the records 
made no reference to chorioretinitis of the left eye.

In a September 1972 rating decision, the 10 percent 
evaluation for chorioretinitis in the right eye was confirmed 
and continued and the evaluation for defective vision reduced 
to noncompensable.  In April 1973, the Board found that the 
appellant was not entitled to an evaluation greater than 10 
percent for chorioretinitis and conjunctivitis in the right 
eye with defective vision.  

Subsequent rating decisions confirmed and continued the 10 
percent evaluation for chorioretinitis and conjunctivitis in 
the right eye, and upon revisiting the issue in April 1991, 
the Board denied an increased rating for chorioretinitis and 
conjunctivitis of the right eye, and denied a compensable 
evaluation for defective vision of the right eye.  The Court 
affirmed the Board decision with regard to these two 
disabilities in December 1992.  In June 1995, the Board found 
no clear and unmistakable error in the September 1972 rating 
decision that decreased the evaluation for defective vision 
from 20 percent to noncompensable.  In August 1998 the Court 
noted that the 1973 Board decision subsumed the 1972 rating 
decision, therefore there could be no clear and unmistakable 
error in the subsumed decision.  The Court affirmed the 
Board's finding that a valid clear and unmistakable error 
claim had not been presented.

As to the left eye, the first reference to left eye disease 
was made by Dr. Zimmerman in a letter received by the RO on 
April 20, 1971.  Dr. Zimmerman stated that the appellant's 
left visual acuity was 20/200, and, "His left eye was poor 
because of an old inactive disease process."  On November 8, 
1973, VA received correspondence from Dr. Strong, who 
reported treating the appellant's eye conditions.  Dr. Strong 
stated, "Patient has extensive amount of central choroidal 
lesion in the left eye... ."  (A duplicate of this letter was 
received in May 1974).  In a statement submitted in August 
1979, the appellant stated that he had nothing but trouble 
with his eyes since service and included a request that his 
claim for disability pension for his eye condition be 
reopened.  An August 1979 letter from Dr. Zimmerman reported 
treating the appellant since 1969, and revealed that in March 
1978 he began complaining of pain in each eye.  A September 
1979 VA examination found evidence of chorioretinal scarring 
in both eyes.

In February 1989, the appellant submitted a claim for an 
increased evaluation for his service-connected condition that 
was rated 10 percent.  [Right eye chorioretinitis was rated 
10 percent].  He stated, "The condition has and is becoming 
worse and in need of constant care and tending to, to monitor 
this condition.  The vision has become worse, not only in 
that eye but both due to this disorder."  He requested an 
increased evaluation for his service connected condition.  In 
a substantive appeal received on November 20, 1989, the 
appellant stated that in his last VA examination the doctor 
had told him that chorioretinitis had moved to his left eye.  
In July 1989 the appellant submitted a letter indicating that 
his VA doctor had told him he had chorioretinitis in both 
eyes.  July 1989 VA Medical Center records indicated 
chorioretinal scarring on the right greater than on the left.  
In November 1989, Dr. Pangia reported multiple chorioretinal 
lesions in both eyes.  Included in his substantive appeal 
submitted in February 1990 was an assertion of 
chorioretinitis in both eyes.  At his personal hearing in 
April 1990, the appellant specifically requested secondary 
service connection for the condition in his left eye.

In a September 1990 rating decision the RO granted service 
connection for inactive chorioretinitis with scarring in the 
left eye.  It was assigned a noncompensable evaluation from 
April 3, 1990, the date of the RO hearing, which the RO 
indicated was the first time this issue was raised.

In December 1992, the Court directed the Board to address 
issues not adjudicated in the April 1991 Board decision.  The 
Board was to consider the appellant's claim of clear and 
unmistakable error in the September 1972 rating decision 
because the RO did not consider a 1972 medical record which 
reported a diagnosis of conjunctivitis in both eyes.  The 
appellant contended that if the RO had considered this 
evidence, then he would have been entitled to service 
connection for conjunctivitis of the left eye.  This claim 
was remanded by the Court to the Board for adjudication.  In 
February 1994, the Board remanded this issue to the RO for a 
VA examination of the left eye.

In a November 1994 rating decision, the RO granted a 10 
percent evaluation for vision loss in the left eye and denied 
an earlier effective date for the grant of service connection 
for inactive chorioretinitis with scarring in the left eye.  
The rating code sheet was as follows:


Chorioretinitis and conjunctivitis in the right eye 
(protected).
10 percent from 5/3/69-5/24/94.

Chorioretinitis, inactive with scarring in the left eye.
0 percent from 4/3/90-5/24/94.

Defective vision.
0 percent from 12/1/72-5/24/94.

Bilateral chorioretinitis and conjunctivitis with scarring 
and defective vision.
20 percent from 5/25/94.

In June 1995, the Board granted an earlier effective date of 
November 20, 1989 for inactive chorioretinitis with scarring 
of the left eye.  This was the date of receipt of the 
substantive appeal in which he asserted that a VA doctor had 
told him chorioretinitis had spread to his left eye.

In August 1998, the Court vacated the Board's decision on the 
issue of entitlement to an earlier effective date for left 
eye chorioretinitis, and remanded for the Board to provide an 
analysis of why it considered May 1988 in its decision as the 
date of claim but recognized November 1989 as the effective 
date.

The appellant was service connected for right eye 
chorioretinitis from May 1969.  Subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  The 
subsequent manifestation of chorioretinitis in the left eye 
was properly service connected, however this Board Member 
views the proper wording of the issue in this case to be that 
of entitlement to an increased rating for service connected 
chorioretinitis (bilateral) rather than service connection 
for chorioretinitis (left).  This issue must viewed in the 
context of regulations in effect at the time of and 
immediately after the appellant's separation from service.  
In a nonprecedential opinion issued in 1960, (VAOPGCADV 1960; 
re:V case), the General Counsel advised that a report of VA 
hospitalization constituted a claim for increased 
compensation in a case where there was an increase in the 
overall disability of a veteran who already had a service 
connected award, irrespective of whether the particular 
increase related to a disability for which compensation had 
previously been awarded.  The General Counsel revisited the 
question based on a request made by the Board in 1981, (See 
VAOPGCADV undated; re: K case).  The case involved a veteran 
who was service connected for a pulmonary disorder and 
hospitalized for gastrointestinal complaints.  Service 
connection was subsequently granted for the gastrointestinal 
disability determined to be secondary to the service 
connected pulmonary disorder.  The General Counsel advised 
that the report of hospitalization constituted a claim for 
benefits with respect to a disability other than the one for 
which service connection had previously been established.  
The VA considered a secondary condition part of the original 
condition, and evidence regarding the secondary condition 
should constitute the evidential basis for an increase in the 
overall disability rating, citing to 38 C.F.R. §§ 3.157, 
3.303.  Consequently, a claim for service connection for 
subsequent manifestations of chorioretinitis in the left eye 
based on service connected right eye chorioretinitis is a 
claim for an increased rating for chorioretinitis, bilateral.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (1999).  Except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400 (1999).  With regard to increased in disability 
compensation, it is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

Once a formal claim for compensation has been allowed, 
receipt of a report of examination or hospitalization by the 
VA will be accepted as an informal claim for increased 
benefits or an informal claim to reopen.  The date of 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1).  Evidence received from a 
private physician will be accepted as a claim if the matter 
is within the competence of the physician and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).  The date of receipt of such evidence is 
considered the date of claim.  The law at the time of receipt 
of the private medical evidence in this case included a 
requirement that the evidence submitted by the private 
physician be verified by official examination prior to 
granting benefits.  38 C.F.R. § 3.157(b)(2) (1972).

Therefore, the statement by Dr. Strong, received in the RO on 
November 8, 1973, that identified choroidal lesions in the 
left eye, was an informal claim for an increased rating for 
chorioretinitis of the right eye.  It was a statement within 
the competence of a private treating physician and which 
demonstrated entitlement to benefits for an increased 
evaluation for chorioretinitis, bilateral.  This private 
medical evidence was confirmed on VA examination in September 
1979.  The effective date for an increased evaluation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim.  In the instant case, Dr. Strong's letter submitted on 
November 8, 1973 was both the earliest date that it was 
factually ascertainable that an increase in disability had 
occurred and the date of receipt of claim.  Thus, an 
effective date of November 8, 1973 for an increased rating 
for chorioretinitis, bilateral is warranted.

An effective date earlier than November 8, 1973 is not 
available.  The letter received by the RO on April 20, 1971 
where Dr. Zimmerman stated that the appellant's left eye was 
poor because of an old inactive disease process is 
insufficient to constitute an informal claim because, 
although within the competence of the appellant's private eye 
physician to state, the statement was so nonspecific as to 
not demonstrate a reasonable probability of entitlement to 
benefits.  It cannot be determined to what disease process 
Dr. Zimmerman has attributed to the decreased visual acuity.

The court had instructed the Board to furnish reasons and 
bases for its determination of an effective date of November 
1989 versus May 1988.  However, a determination that November 
8, 1973 is the effective date for the grant of service 
connection for bilateral chorioretinitis renders further 
discussion as to the other, later dates unnecessary.

The Court had also instructed the Board to address the 
unadjudicated status of left eye chorioretinitis at the time 
of the September 1972 rating decision that was subsequently 
subsumed by the April 1973 Board decision.  The appellant 
complained of eye pain at the time of the August 1972 VA 
examination, however as to the left eye the diagnoses were 
congenital amblyopia exanopthia and conjunctivitis by 
history.  This was insufficient to constitute VA medical 
evidence of a subsequent manifestation of the same chronic 
disease that was service connected-chorioretinitis, and did 
not constitute an informal claim thereby warranting an 
earlier effective date.  

The appellant has contended that a 1972 effective date is 
warranted based on medical evidence that diagnosed 
conjunctivitis in the left eye.  The Board has identified a 
September 1972 letter from Dr. Zimmerman that indicated the 
appellant had intermittent swelling in his eyelids with 
redness of the conjunctive that was attributed to an allergic 
reaction.  This in not evidence of subsequent manifestation 
of the service connected disease-chorioretinitis, which was 
identified in the claims folder as probably being due to a 
histoplasmosis infection.  Furthermore, we can identify no 
particular claim for conjunctivitis at that time or evidence 
of an intent to file such a claim.  An earlier date than 
currently assigned is not warranted based on this evidence.

The benefit of the doubt has been resolved in the appellant's 
favor.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An effective date of November 8, 1973 for bilateral 
chorioretinitis is granted.



REMAND

Chronic Stomach Disability

Service connection for an ulcer condition was denied in a 
June 1971 rating decision.  The veteran contended that he had 
stomach symptoms caused by the medication he took for his 
service connected eye disability.  The veteran appealed, and 
in a November 1971 decision, the Board found no present 
disability and denied service connection for an ulcer 
condition.

In a February 1994 Board Remand, the Board found that the 
appellant's representative had raised the issue of 
entitlement to a stomach ailment due to medication taken for 
his service connected eye disability.  The Board directed 
that a VA examination be conducted to determine the etiology 
of any stomach disability found to be present.  In a November 
1994 rating decision, service connection for a stomach 
disorder, duodenal ulcer was denied on the basis that VA 
examination had not revealed a confirmed diagnosis of a 
chronic gastrointestinal condition related to his use of 
medication.  In a June 1995 decision, the Board denied 
service connection for a stomach disability claimed as 
ulcers, on the basis that a chronic gastric disability was 
not shown.

In August 1998, the Court affirmed the Board's denial of 
service connection for a chronic stomach disability on the 
basis that the veteran had failed to present new and material 
evidence sufficient to warrant reopening of his previous 
claim.  The evidence submitted since the last final denial 
demonstrated that he did not suffer from a stomach disability 
and thus he did not have a condition for which service 
connection could be awarded.  In November 1998, the Court 
issued an order that vacated the June 1995 Board decision on 
the issue of service connection for a stomach disability with 
instructions for the Board to reconsider the question of 
whether new and material evidence had been presented to 
reopen the claim in light of the decision rendered in Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The Board must comply with the Court.  However, the VA is 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
the kind of evidence needed to reopen a previously denied 
claim.  Since the issue was not previously considered under a 
new and material evidence standard, the VA has not adequately 
fulfilled its obligation under section 5103(a) as the 
appellant was not provided with the law and regulations 
pertaining to new and material evidence.  Furthermore, in 
argument submitted to the Court, the appellant's attorney who 
represented him in his appeal to the Court, referenced 
records from Dr. Kool in 1971 which could be relevant.  The 
appellant should be afforded the opportunity to submit these 
records.


Bilateral chorioretinitis and conjunctivitis with scarring 
and defective vision, currently rated as 20 percent 
disabling.

The Court remanded the issue of entitlement to an increased 
rating for bilateral chorioretinitis and conjunctivitis with 
scarring and defective vision in order for the Board to 
consider complaints of bilateral eye pain.  In light of the 
Board's assignment of November 8, 1973 as the effective date 
of service connection for bilateral chorioretinitis, the 
issue of the assignment of a 20 percent evaluation for 
bilateral chorioretinitis must be remanded for the RO to 
readjudicate the bilateral impairment.  The Board cannot 
proceed with a determination of whether an increased rating 
is warranted with consideration of bilateral eye pain without 
the RO first making the adjustments for the new effective 
date.  However, the Board notes that service connection for 
headaches was granted based on medical evidence that 
associated his complaints of bilateral eye pain and headaches 
to his service connected eye disability.


Headaches: effective date earlier than May 12, 1988 for 
service connection and 10 percent evaluation assigned.

Service connection for headaches was granted by the Board in 
a June 1995 decision and effectuated by the RO in a February 
1996 rating decision.  The appellant has perfected an appeal 
as to both the assigned evaluation and the assigned effective 
date, however these issues have not been certified to the 
Board for appeal.  Therefore the Board is unable to determine 
if the RO has undertaken additional development and cannot 
proceed in adjudicating these claims.

Accordingly, this case is REMANDED for the following action:

1.  The RO should issue a Supplemental 
Statement of the Case that provides the 
appellant with the law and regulations 
regarding finally denied claims and new 
and material evidence.

2.  The appellant is put on notice that 
new and material evidence must be 
submitted in order to reopen a previously 
and finally denied claim.  If there is 
outstanding evidence not previously 
submitted, (including records of Dr. 
Kool) that bears directly and 
substantially upon his claim for service 
connection for a chronic stomach 
disability, that is neither cumulative 
nor redundant and by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim, he must submit 
it.  If Dr. Kool's records are 
unobtainable, the RO should document this 
fact in the claims folder.

3.  In light of the grant of an earlier 
effective date for bilateral 
chorioretinitis and conjunctivitis with 
scarring and defective vision, the RO 
will readjudicate the assigned evaluation 
for the bilateral disability.  

4.  The RO will review and certify the 
issues on appeal arising from the 
February 1996 rating decision.

Upon completion of the above action, the case should be 
returned to the Board after compliance with all requisite 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



